Opinion filed December 31, 2020




                                    In The

        Eleventh Court of Appeals
                                  __________

                              No. 11-18-00349-CV
                                  __________

      IN THE ESTATE OF EVERETT CHARLES MABERRY,
                       DECEASED


                On Appeal from the County Court at Law No. 2
                            Taylor County, Texas
                        Trial Court Cause No. 1537


                     MEMORANDUM OPINION
      This appeal arises from the administration of the Estate of Everett Charles
Maberry, deceased, who died intestate.      Appellee, Dwana Bradshaw, is the
decedent’s daughter and the independent administrator of his estate. Appellant,
Norma Harper, asserted that she was the decedent’s common law wife, and she
contested Bradshaw’s administration of the estate. We affirm.

      Harper and Bradshaw mediated their claims to resolution.        The parties
subsequently filed their Mutual Release and Settlement Agreement with the probate
court. Harper also filed a Motion to Dismiss with Prejudice, asserting that “[a]ll
matters in this case have been settled,” which the trial court granted. However,
Harper later filed an application to remove Bradshaw as independent administratrix,
claiming misfeasance in the administration of the estate. Bradshaw filed a motion
for summary judgment on the ground that Harper no longer had standing to seek
Bradshaw’s removal because of the parties’ settlement agreement. The trial court
granted the motion for summary judgment, and this appeal followed.
      In a single issue on appeal, Harper asserts that the trial court erred by granting
Bradshaw’s motion for summary judgment on the basis that Harper no longer had
standing after the settlement and release. The Estates Code provides that any
“interested person” may move to have an independent administrator removed. See
TEX. EST. CODE ANN. §§ 404.003, .0035 (West 2020). Harper contends that the
settlement agreement and release only applied to any claims that Harper had or could
have brought before its effective date of January 17, 2017. She asserts that the claims
of misfeasance upon which she based her application to remove Bradshaw were not
released because they arose after the settlement agreement. Harper contends that
she is still an “interested person” after the settlement agreement and release because
she was the common law wife of the decedent and may still inherit from his estate
as his widow.
      Because standing is a requirement of subject-matter jurisdiction, we review a
trial court’s determination of standing de novo. Frost Nat’l Bank v. Fernandez, 315
S.W.3d 494, 502 (Tex. 2010). The resolution of Harper’s issue on appeal requires
an interpretation of the relevant statutory provisions and the terms of the settlement
agreement and release. Statutory interpretation is a question of law that we review
de novo. Sw. Royalties, Inc. v. Hegar, 500 S.W.3d 400, 404 (Tex. 2016). A
settlement agreement is enforceable as a written contract. TEX. CIV. PRAC. & REM.
CODE ANN. § 154.071 (West 2019). A release is a contract and subject to the same
rules of construction. Williams v. Glash, 789 S.W.2d 261, 264 (Tex. 1990). We
                                           2
construe contracts under a de novo standard of review. Barrow-Shaver Res. Co. v.
Carrizo Oil & Gas, Inc., 590 S.W.3d 471, 479 (Tex. 2019). “If we determine that
the contract’s language can be given a certain or definite legal meaning or
interpretation, then the contract is not ambiguous and we will construe it as a matter
of law.” El Paso Field Servs., L.P. v. MasTec N. Am., Inc., 389 S.W.3d 802, 806
(Tex. 2012).
      We begin our analysis by determining the effect of the settlement agreement
and release. Our primary objective is to ascertain and give effect to the parties’
intent as expressed in the contract. URI, Inc. v. Kleberg Cty., 543 S.W.3d 755, 763
(Tex. 2018). The Mutual Release and Settlement Agreement provides that “it is the
desire and intent of [Bradshaw] and [Harper]” to “fully, conclusively, and finally
resolve all matters in dispute or controversy between them arising from or relating
to any act or omission occurring or arising on or before the Effective Date, the
subject matter of the Lawsuit or the Claims.” In the agreement, Bradshaw agreed to
pay Harper $2,000 “as consideration for compromise, settlement and release of all
claim of [Harper] to any part of the Estate.” The agreement also reflected that Harper
was taking personal property “agreed to by the parties.” Bradshaw also agreed that
Harper was the common law wife of the decedent.
      Harper agreed to “release, acquit and forever discharge” Bradshaw and the
estate “of and from any and all claims, lawsuits, complaints, demands, indemnities,
and liabilities . . . based on or arising from or relating to the facts, incidents and
transactions made the subject of the Lawsuit, including but not limited to the Claims
and their subject matter, and any other claims that were or could have been asserted
in the Lawsuit against the Estate.” Harper also agreed to dismiss with prejudice “her
claims to the Estate.”
      Harper contends that she did not release her right to receive an inheritance
from the estate as the decedent’s widow. She bases this contention on the fact that
                                          3
she only released “claims” against the estate; she asserts that her right to receive an
inheritance from the estate was not a claim against the estate. We disagree with
Harper’s limited reading of the settlement agreement and release. Under the express
terms of the agreement, Harper released all claims and demands that “were or could
have been asserted” in the estate proceeding. Harper’s right to receive an inheritance
from the estate was included within the broad description of a claim or demand that
was or could have been asserted in the estate. In this regard, Harper received, as
consideration, personal property from the estate and a cash payment from Bradshaw
for the “release of all claim of [Harper] to any part of the Estate of Everett Charles
Maberry.”
      The settlement agreement and release executed by Harper and Bradshaw was
in the nature of a family settlement agreement. See Shepherd v. Ledford, 962 S.W.2d
28, 32 (Tex. 1998) (“A family settlement agreement is an alternative method of
administration in Texas that is a favorite of the law.”). The family settlement
doctrine is applicable generally when there is a disagreement on the distribution of
an estate and the beneficiaries enter into an agreement to resolve the controversy.
Estate of Riefler, 540 S.W.3d 626, 635 (Tex. App.—Amarillo 2017, no pet.); In re
Estate of Halbert, 172 S.W.3d 194, 200 (Tex. App.—Texarkana 2005, pet. denied).
Family settlement agreements are favored in law because they tend to put an end to
family controversies by way of compromise. Estate of Riefler, 540 S.W.3d at 635;
Estate of Morris, 577 S.W.2d 748, 755 (Tex. App.—Amarillo 1979, writ ref’d
n.r.e.). The expressed intent of the parties in their settlement agreement and release
was to finally resolve all claims that Harper asserted to the decedent’s estate,
including her inheritance claims from the estate.
      The next step in our analysis is to determine the effect of the settlement
agreement on Harper’s status as an “interested person” under the Estates Code.
Section 22.018(1) defines an “interested person” as “an heir, devisee, spouse,
                                          4
creditor, or any other having a property right in or claim against an estate being
administered.” EST. § 22.018(1) (formerly TEX. PROB. CODE § 3(r) (2007)). Prior
to the enactment of Section 22.018, the Texas Supreme Court held that “[t]he interest
referred to must be a pecuniary one . . . . An interest resting on . . . any other basis
other than gain or loss of money or its equivalent[] is insufficient.” Logan v.
Thomason, 202 S.W.2d 212, 215 (Tex. 1947). The Texas Supreme Court recently
reaffirmed the Logan requirement in Ferreira v. Butler:
      The statutory definition of interested person includes anyone “having a
      property right in or claim against an estate”. We have reframed this
      standing test broadly as whether “the proponent[] possesse[s] a
      pecuniary interest to be benefited and affected by the probate of the will
      and one which would . . . be[] materially impaired in the absence of its
      probate.”
Ferreira v. Butler, 575 S.W.3d 331, 334–35 (Tex. 2019) (alterations in original)
(footnote omitted) (first quoting Section 22.018(1); then quoting Logan, 202 S.W.2d
at 216). However, since the enactment of Section 22.018, Texas courts have differed
in their analysis of whether a claimant who falls under the statutory categories of
“devisee, heir, spouse, or creditor” must also have a pecuniary interest in order to
have standing.
      A few courts have held that the plain language of Section 22.018 is that an
heir, devisee, spouse, or creditor does not need to also have a pecuniary interest to
have standing. See Estate of Daniels, 575 S.W.3d 841, 845–46 & n.6 (Tex. App.—
Texarkana 2019, pet. denied) (noting that the disjunctive use of “or” in
Section 22.018 means that a claimant need not both (1) be a spouse, devisee, or heir
and (2) have a pecuniary interest in the estate); Aguirre v. Bosquez, No. 04-06-
00068-CV, 2006 WL 2871339, at *3 (Tex. App.—San Antonio Oct. 11, 2006, no
pet.) (mem. op.) (holding that a surviving spouse who was disinherited under



                                           5
decedent’s will did not need a pecuniary interest in the estate to have standing to
demand accounting).
      Other courts have held that a spouse, devisee, or heir who no longer has a
pecuniary interest in the estate has no standing in further probate proceedings. See
Wassmer v. Hopper, 463 S.W.3d 513, 524 (Tex. App.—El Paso 2014, no pet.)
(holding that heirs lacked standing after conveying their interest in decedent’s estate
to a third party); In re Litoff, No. 05-13-00556-CV, 2014 WL 1690746, at *3 (Tex.
App.—Dallas Apr. 29, 2014, no pet.) (mem. op.) (holding that once a party
relinquishes his interest in the estate, he becomes a “stranger to the estate” and no
longer has standing); In re Estate of Velasco, 214 S.W.3d 213, 216 (Tex. App.—
El Paso 2007, no pet.) (holding that where a brother and otherwise heir of an intestate
decedent transferred his interest in the estate to a third party, the brother was not an
interested person and therefore did not have standing to challenge an administration
proceeding).
      Because of the settlement agreement and release, the instant case more closely
resembles cases such as Velasco, Litoff, and Wassmer and is distinguishable from
cases such as Daniels and Aguirre. In Daniels, the court distinguished its own case
from Velasco as follows:
      In the case of In re Estate of Velasco, . . . the court of appeals held that
      [the appellant] lacked standing to pursue the appeal because, while both
      administrations were still pending, [the appellant] had conveyed all of
      his “right, title, and interest as an heir, devisee or beneficiary and sibling
      of [decedent]” to [the appellee].
               ....
             By contrast, the Heirs in this case did not convey away their
      rights as heirs, as the Velasco heirs did, but instead exercised their
      rights as heirs by receiving the estate property to which they were
      entitled.
Estate of Daniels, 575 S.W.3d at 847 (citations omitted).

                                            6
        Like in Velasco, Litoff, and Wassmer, the instant case involves a claimant who
voluntarily released her rights to the estate. Harper lost standing by clearly and
unambiguously agreeing to release any right or interest she had or may have had to
the decedent’s estate. Accordingly, she no longer constituted an interested person
under the Estates Code. We overrule Appellant’s sole issue on appeal.
                                              This Court’s Ruling
        We affirm the judgment of the trial court.




                                                           JOHN M. BAILEY
                                                           CHIEF JUSTICE
December 31, 2020
Panel consists of: Bailey, C.J.,
Trotter, J., and Wright, S.C.J. 1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      7